Title: James Dinsmore’s Report on Tin to Central College Board of Visitors, 10 November 1818
From: Dinsmore, James
To: Jefferson, Thomas,Central College Board of Visitors


          Haveing been requested by the visitors of the Central College to Examine and report on the Eligibility of Tin as a Covering for Houses as Introduced in Staunton—I beg leave to inform them that I have repaired to that place. was Introduced to the owners of the two Principal Houses Coverd with Tin—mr Smith, and mr Cowan and also to mr Brook the workman who put it on—they all acted with great Candour & were at Considerable Pains to give me every Information they were in possession of—mr Smith haveing Asisted to put the tin on his House, Seems to have aquired a practical Knowledge of the evils to be avoided and the Proper method to be Pursued—by the want of Such knowledge the first Side that was Covered of his house leaked a little—one point to be Particularly observed he Says is to have the Sheeting Plank Seasoned, Closely Jointed, & perfectly even on the upper Surface; want of attention to this he thinks was one Cause of his House leaking, and giving the tin too little lap the other—in addition to this mr Cowan thinks if the Sheeting was tounged & Groved it would be an additionl Security his only fears about the tightness of his Roof being the effects of the Sun through the tin drawing up the edges of the Sheeting and thereby rendering the Surface of the tin uneven—I have not my Self any apprehension on that Score with Pine Sheeting Seasoned & well nailed down, without groveing—
          I also Suggested the Propriety of Painting the tin before laying down which they agreed would be an advantage mr Smith observing that his roof had been perfectly tight Since it was Painted & had not been Subject to leak from Suction as heretofor—the laps at the lower ends of the Corners Should not be less than one & an half inches—with these precautions I think I am Justified in Saying that a tin Roof may be made as tight as one of any other metal—the last one executed in Staunton (Mr Cowans) has a very handsome appearance and its lightness is Certainly a great recommendation, of its durability they have no Practical Knowledge—but have it from good athourity that they have been in use in montreal & Quebeck for forty or fifty years without Painting & are Still Sound this fact might be assertaind ascertaind?—
          The first Cost of the tin for Covering mr Smiths House was about $8 pr Square Say $135 for what Coverd 17½ Square but one eighth additional may be allowed for Increasing the width of the laps—mr Brooks price for Cutting and machineing is $2 per Box—for Putting on Per $5 per Square—the Cost for nails is very trifleing they reccomend that Particular attention Should be Paid in the Purchase of the tin there being a Considerable quantity of it of very inferior quality—Zinc Costs 21 Cts the Supal foot and appears to be a very Solid evenly, Sheet about the thickness of English milld Lead, & mr Brook Says is in use for Covering Houses & Sheathing vessels in Baltimore & that it Solders very well—
          
            all which is Respectfully Submitted
            Jas DinsmoreCentral College
Nov. 10. 1818
          
        